DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-53, 55, 56, 58-60, 62, 63, 65, 66, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (US 2011/0032191), in view of Haberman (US 2008/0304809), and in further view of Baalbergen et al. (US 2009/0235201).
	Regarding claims 51, 58, and 65, Cooke discloses a method (Paragraphs 4-5 illustrate a method and system for operating a remote control system having a touch interface) comprising:
	receiving a user input (Paragraphs 21 and 54 illustrate receiving a user input);

	Cooke fails to disclose receiving a user input while a media asset is playing; determining an amount of pressure provided by the user input; and selecting a supplemental content associated with the media asset based on the amount of pressure.
	Haberman discloses receiving a user input while a media asset is playing (Paragraphs 20-22 illustrate receiving a user input during playback of the media content).
	It would have been obvious before the effective filing date of the claimed invention to modify Cooke to include as disclosed in Haberman because user input may be received at any point during the presentation of the content such as during regular playback, fast-forward, rewind, etc.
	Cooke as modified by Haberman fails to disclose determining an amount of pressure provided by the user input; and selecting a supplemental content associated with the media asset based on the amount of pressure.
	Baalbergen discloses determining an amount of pressure provided by the user input; and selecting a command based on the amount of pressure (Paragraph 36 illustrates that the system may sense the amount of pressure input by the user, and perform the desired operation accordingly).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Baalbergen to Cooke in view of Haberman to disclose determining an based on the amount of pressure because it would have been a common design to provide a fast forwarding speed in correlation to the amount of pressure received by the user through the pressure sensitive input device.
	Regarding claims 52, 59, and 66, Cooke as modified by Haberman and Baalbergen discloses wherein the selecting a supplemental content associated with the media asset based on the amount of pressure comprises: selecting a type of a summary of the supplemental content based on the amount of pressure; and identifying the supplemental content to the selected type of the summary (Baalbergren: Paragraph 36 illustrates that the system may sense the amount of pressure input by the user, and perform the desired operation accordingly).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Baalbergen Cooke in view of Haberman to disclose wherein the selecting a supplemental content associated with the media asset based on the amount of pressure comprises: selecting a type of a summary of the supplemental content based on the amount of pressure; and identifying the supplemental content to the selected type of the summary because it would have been a common method to provide a type of command in correlation to the amount of pressure received by the user through the pressure sensitive input device such as scrolling at a specific pace or selecting a specific function based on the amount of pressured received from the user.
	Regarding claims 53 and 60, Cooke as modified by Haberman and Baalbergen discloses wherein the type of summary comprises one or more of audio, video, and textual summary and highlights (Cooke: Paragraph 23 illustrates displaying the supplemental content).
	Regarding claims 55, 62, and 68, Cooke as modified by Haberman and Baalbergen discloses wherein the playing of the media asset comprises playing the media asset at a fast forward speed (Haberman: Paragraphs 5 and 20-21 illustrate receiving input from a user while the media content is playing such as during fast-forward playback of the media content).
	Regarding claims 56, 63, and 69, Cooke as modified by Haberman and Baalbergen discloses the method further comprising: in response to determining that the amount of pressure is low, playing the media asset at a fast forward speed; and in response to determining that the amount of pressure is high, ending the play of the media asset at the fast forward speed (Baalbergren: Paragraph 36 illustrates that the system may sense the amount of pressure input by the user, and perform the desired operation accordingly, wherein the amount of the pressure resulted from the user input received may be translated into a fast-forward speed at which the consumed content is to be fast-forwarded, and thus, a fast-forward speed based on a certain amount of pressure such as a low pressure and a different fast-forward speed at a second/high pressure).
Claims 57, 64, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (US 2011/0032191), in view of Haberman (US 2008/0304809), in further view of Baalbergen et al. (US 2009/0235201), and in further view of Armstrong (US 2003/0227406).
	Regarding claims 57, 64, and 70, Cooke as modified by Haberman and Baalbergen fails to disclose the method further comprising: in response to determining that the amount of pressure is low, playing the media asset at a first fast forward speed; and in response to determining that the amount of pressure is high, playing the media asset at a second fast forward speed, wherein the second fast forward speed is greater than the first fast forward speed.
	Armstrong discloses the method further comprising: in response to determining that the amount of pressure is low, playing the media asset at a first fast forward speed; and in response to 
	It would have been obvious before the effective filing date of the claimed invention to modify Cooke in view of Haberman and Baalbergren to include the method further comprising: in response to determining that the amount of pressure is low, playing the media asset at a first fast forward speed; and in response to determining that the amount of pressure is high, playing the media asset at a second fast forward speed, wherein the second fast forward speed is greater than the first fast forward speed as disclosed in Armstrong because it would have been a common method to provide a type of command in correlation to the amount of pressure received by the user through the pressure sensitive input device such as scrolling, or playing the media content, at a specific pace/speed based on the amount of pressured received from the user.
Allowable Subject Matter
Claims 54, 61, and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 54, 61, and 67, the features disclosed in the claims overcome the prior art of record.  For instance, references such as Baalbergen et al. (US 2009/0235201) and Armstrong (US 2003/0227406) teach performing a command based on the amount of pressure input by the user.  However, the prior art of record does not teach the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425